—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Queens County (Rutledge, J.), dated December 6, 1994, as, in effect, denied in part that branch of their motion which was for a protective order suppressing the transcripts of the audiotape of the defendants’ examinations before trial prepared by the plaintiffs’ counsel.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the defendants’ motion which was for a protective order suppressing the transcripts of the audiotape of the defendants’ depositions prepared by the plaintiffs’ counsel is granted in its entirety.
On May 25, 1994, depositions of all parties were held. Those depositions were audiotaped and stenographically recorded by a reporter. At the direction of the plaintiffs’ counsel, the audiotape was later transcribed and certified by a notary public who was not present at the depositions. That branch of the defendants’ motion which was to suppress the transcripts of the audiotape prepared by the plaintiffs’ counsel was purportedly granted in the order appealed from, but only to the extent that the "defendants are not required to execute the transcripts”. We find that those transcripts cannot be used because they were not properly certified (see, CPLR 3116 [b]; 22 NYCRR 202.15 [f]; Velasquez v Columbia Presbyt. Med. Ctr., 137 Misc 2d 733, 736). Accordingly, that branch of the defendants’ motion which was for a protective order suppressing the transcripts of the audiotape of the defendants’ depositions prepared by the plaintiffs’ counsel is granted in its entirety. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.